Per Curiam.
This action was commenced pursuant to CLS 1961, §§ 750.308 and 750.308a (Stat Ann 1954 Rev §§ 28.540 and 28.540[1]) to confiscate $35,000 seized under a grand jury subpoena during a judicial investigation into alleged illegal gaming operations in Oakland County. The judgment below awarded the money to the United States of America in satisfaction of a tax lien against one Roy L. Clark.
This appeal of the Bices raises many serious legal questions with respect to the proceedings here reviewed. However, the trial court found that neither of the Bices owned the $35,000 involved, and the record before us sustains that finding. Bices had no standing in this litigation, and we find it unnecessary to decide the issues raised by them on this appeal.
Affirmed but without costs.